United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 October 23, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 05-31011
                        Conference Calendar


CARL ANTHONY DUPERON,

                                    Plaintiff-Appellant,

versus

DEPUTY WARDEN VICTOR; MAJOR RILEY;
SOUTH LOUISIANA CORRECTIONAL CENTER,

                                    Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                      USDC No. 6:04-CV-2304
                       --------------------

Before JOLLY, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Carl Anthony Duperon, Louisiana prisoner # 101335, appeals

from the district court’s order dismissing his pro se 42 U.S.C.

§ 1983 civil rights action as frivolous and for failure to state

a claim upon which relief may be granted, pursuant to 28 U.S.C.

§§ 1915(e)(2)(B)(i) and (ii) and 1915A.

     Duperon alleged that the defendants were deliberately

indifferent to his serious medical needs when they housed him for

18 days in isolation, rather than in his prison’s medical ward,

after he fractured his jaw and had his jaw wired shut; this



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-31011
                                -2-

allegedly led to a serious infection.     The magistrate judge

determined that Duperon’s allegations and medical records showed

that he was promptly and properly treated; that he was taken to a

hospital almost immediately after the severity of the infection

was discovered; that surgery for the fracture was performed days

later; and that Duperon’s recovery following the surgery was

uneventful.   The magistrate judge concluded that, at worst,

Duperon had stated a claim of negligence or malpractice.      In his

appellate brief, Duperon has failed to make specific arguments

with respect to his deliberate-indifference claims or to cite the

portions of the record upon which he relies.     Accordingly, we

conclude that Duperon has effectively abandoned his claims, in

that they are inadequately briefed.     See Yohey v. Collins, 985
F.2d 222, 224-25 (5th Cir. 1993); FED. R. APP. P. 28(a)(9).

     The appeal is without arguable merit, is frivolous, and is

therefore dismissed.   See Howard v. King, 707 F.2d 215, 220 (5th

Cir. 1983); 5TH CIR. R. 42.2.   The district court’s dismissal of

Duperon’s § 1983 complaint and the dismissal of this appeal as

frivolous count as strikes under the three-strikes provision,

28 U.S.C. § 1915(g).   See Adepegba v. Hammons, 103 F.3d 383,

387-88 (5th Cir. 1996).   Duperon is cautioned that if he

accumulates a third strike under 28 U.S.C. § 1915(g), he will not

be permitted to proceed in forma pauperis in any civil action or

appeal filed while he is incarcerated or detained in any facility

unless he is under imminent danger of serious physical injury.

See § 1915(g).

     APPEAL DISMISSED; SANCTION WARNING ISSUED.